DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Amendment after Non-final office action filed on 3/14/2022 is acknowledged.  
3.	Claims 2, 5-12, 14-17, 21-28 and 30-34 have been cancelled
4.	Claims 1, 3, 4, 13, 18-20, 29 and 35-43 are pending in this application.
5.	Claims 29 and 36-43 remain withdrawn from consideration as being drawn to non-elected species.  
6.	Applicant elected without traverse of Group 1 (claims 1, 3, 4, 12, 13, 18-21 and 29) and elected without traverse of ALRN-7041 (SEQ ID NO: 5) as species of ICL PTAIB; Ewing sarcoma as species of pediatric cancer; and immunotherapy as species of additional therapeutic regimen in the reply filed on 12/12/2019. 
Restriction requirement was deemed proper and made FINAL in the previous office actions.  Group 1 is drawn to a method of treating a pediatric cancer in a human subject in need thereof, the method comprising administering to the human subject with the pediatric cancer one or more internally cross-linked (ICL) p53 transactivation domain-based inhibitor peptides (PTAIBs), the pediatric cancer comprising: (a) detectable wild-type p53; or (b) detectable functional p53, and wherein the one or more ICL PTAIB comprises: (i) Ac-LTFX1EYWAQX2X3SAA-NH2 (SEQ ID NO: 5), wherein X1 is any amino acid with all-hydrocarbon staple to X3, X2 is any leucine mimetic derived amino acid, and X3 is any amino acid with all-hydrocarbon staple to X1, or (ii) Ac-LTFX1AYWAQLX2AAAAAX3-NH2 (SEQ ID NO: 4), wherein X1 is any amino acid available for crosslinking with X2, X2 is any amino acid available for crosslinking with X1, 3 is D-alanine.  A search was conducted on the elected species; and prior art was found.  Claims 29 and 36-43 remain withdrawn from consideration as being drawn to non-elected species.  Claims 1, 3, 4, 13, 18-20 and 35 are examined on the merits in this office action.

Maintained/Revised Rejections
Claim Rejections - 35 U.S.C. § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 1, 3, 4, 13, 18-20 and 35 remain rejected under 35 U.S.C. 103 as being unpatentable over Walensky et al (US 2014/0018302 A1, filed with IDS) in view of Carol et al (Pediatr Blood Cancer, 2013, 60, pages 633-641, filed with IDS), Pishas et al (Clin Cancer Res, 2011, 17, pages 494-504, cited and enclosed in the previous office actions) and Chang et al (PNAS, 2013, pages E3445-E3454, filed with IDS).
The instant claims 1, 3, 4, 13, 18-20 and 35 are drawn to a method of treating a pediatric cancer in a human subject in need thereof, the method comprising administering to the human subject with the pediatric cancer one or more internally cross-linked (ICL) p53 transactivation domain-based inhibitor peptides (PTAIBs), the pediatric cancer comprising: (a) detectable wild-type p53; or (b) detectable functional p53, and wherein the one or more ICL PTAIB comprises: (i) Ac-LTFX1EYWAQX2X3S AA-NH2 (SEQ ID NO: 5), wherein X1 is any amino acid with all-hydrocarbon staple to X3, X2 is any leucine mimetic derived amino acid, and X3 is any amino acid with all-hydrocarbon staple to X1, or (ii) Ac-LTFX1AYWAQLX2AAAAAX3-NH2 (SEQ ID NO: 4), wherein X1 is any amino acid available for crosslinking with X2, X2 is any amino acid available for crosslinking with X1, and X3 is D-alanine.
Walensky et al, throughout the patent, teach a method of treating cancer in a human subject in need thereof comprising administering to the human subject with cancer a HDMX modulating agent and/or a HDM2 modulating agent, thereby increasing p53 activity in the cell, wherein the HDMX modulating agent can be SAH-p53-8 (a ICL PTAIB) that binds to both HDMX and HDM2, and wherein the cancer comprises detectable functional p53, for example, page 1, paragraph [0008] to page 2, paragraph [0011]; Figure 1C; page 2, paragraphs [0014]-[0018]; page 21, paragraph [0289]; and page 25, Example 2.  Walensky et al further teach the cancer comprises detectable HDMX which forms a complex with the detectable functional p53, for example, Figure 11; and page 2, paragraphs [0011] and [0017].  Walensky et al also teach the HDMX modulating agent such as SAH-p53-8 can be used in combination with chemotherapy, radiotherapy, and antibody therapy, for example, page 22, paragraph [0299].  It reads on immunotherapy as the elected species of additional therapeutic regimen; and meets the limitations of instant claims 18 and 19.  Furthermore, Walensky et al teach the cancer can be Ewing’s tumor, for example, page 23, paragraph [0307].  In addition, Walensky et al teach treating cancer by targeting both HDM2 and HDMX; and synergistic anti-tumor activity of SAH-p53-8 and nutlin-3 (a HDM2 modulating agent), for example, Figures 9, 10 and 11E.
The difference between the reference and instant claims 1, 3, 4, 13, 18-20 and 35 is that the reference does not explicitly teach the cancer is a pediatric cancer recited in instant claims 1, 3, 4 and 20; the ICL PTAIB recited in instant claims 1, 13 and 35; ALRN-7041 (SEQ ID NO: 5) as the elected species of ICL PTAIB; and Ewing sarcoma as the elected species of pediatric cancer.  
However, Carol et al teach that p53 mutations are less prevalent in pediatric cancer; and a larger proportion of pediatric patients may benefit from pharmacological unleashing of the wild-type p53 protein, for example, page 633, the 3rd paragraph in “Introduction”.  Carol et al further teach treating pediatric cancer with RG7112, a selective inhibitor of p53-MDM2 binding that frees p53 from negative control, activating the p53 pathway in cancer cells leading to cell cycle arrest and apoptosis, for example, page 633, Background, Results and Conclusions; page 635, Table I; pages 635-636, Section “RG7112 In Vivo Testing”; and page 637, Table II.  Carol et al also teach Ewing sarcoma as one of the pediatric cancers comprising detectable wild-type p53 that forms complex with MDM2 (synonym of HDM2); and RG7112 induces tumor regression in Ewing sarcoma xenograft, for example, page 635, Table I; page 637, Table II; and page 638, Figure 2.  It reads on Ewing sarcoma as the elected species of pediatric cancer.        
Furthermore, Pishas et al teach approximately 90% of Ewing sarcoma, an aggressive pediatric malignancy, retains a functional wild-type p53, which makes it an ideal candidate for use of p53 activators as a novel systemic therapeutic approach, for example, page 494, Abstract; and page 495, Section “Translation Relevance”.  It reads on Ewing sarcoma as the elected species of pediatric cancer.  Pishas et al further teach treating Ewing sarcoma cells with Nutlin-3a, a small cis-imidazoline molecule antagonist of MDM2 (synonym of HDM2), that disrupts the p53–MDM2 interaction by blocking the p53-binding pocket of MDM2, for example, page 495, left column, the 2nd paragraph; and Figures 1 and 2.  Pishas et al also teach Nutlin-3a augments the cytotoxic effects of chemotherapeutic agents in Ewing sarcoma cells, for example, page 500, Figure 3.  Furthermore, Pishas et al teach MDM4 (synonym of HDMX) is overexpressed in the majority of wild-type p53 Ewing sarcoma cell lines; and Nutlin-3a synergizes with an MDM4 antagonist, therefore, targeted inhibition of both MDM2 and MDM4 may result in a more robust activation of the p53 pathway in the Ewing sarcoma family of tumors (ESFTs), for example, Figure 5A; Figure 6; and page 501, right column, the 2nd paragraph.  
In addition, Chang et al, throughout the literature, teach a stapled peptide ATSP-7041 as a highly potent and selective dual inhibitor of MDM2 (synonym of HDM2) and MDMX (synonym of HDMX) that exhibits robust p53-dependent tumor growth suppression in MDM2/MDMX-overexpressing xenograft cancer models, with a high correlation to on-target pharmacodynamic activity, and possesses favorable pharmacokinetic and tissue distribution properties, in comparison to the original p53-derived stapled peptide SAH-p53-8, for example, Abstract; and Figures 1 and 3-8.  Chang et al further teach ATSP-7041 is a staple peptide consisting of the amino acid sequence Ac-LTFR8EYWAQCbaS5SAA-NH2, wherein R8 at position 4 with all hydrocarbon staple to S5 at position 11, and having the chemical structure: 
    PNG
    media_image1.png
    246
    781
    media_image1.png
    Greyscale
, for example, page E3448, Figure 1A.  The ATSP-7041 in Chang et al is identical to the ALRN-7041 of instant SEQ ID NO: 5.  It reads on ALRN-7041 (SEQ ID NO: 5) as the elected species of ICL PTAIB.  Chang et al also teach ATSP-7041 provides a unique therapeutic lead molecule to be interrogated in a broad diversity of p53-positive tumors driven by MDM2 and MDMX, for example, page E3453, right column, the last paragraph.
Therefore, it would have been obvious to one of ordinary skilled in the art to combine the teachings of Walensky et al, Carol et al, Pishas et al and Chang et al to develop a method of treating pediatric Ewing sarcoma in a human subject in need thereof comprising administering to the human subject with pediatric Ewing sarcoma the stapled peptide ATSP-7041 (identical to the ALRN-7041 of instant SEQ ID NO: 5) as a potent and selective dual inhibitor of MDM2 (synonym of HDM2) and MDMX (synonym of HDMX), wherein the method further comprises treating the human subject with antibody therapy.  
One of ordinary skilled in the art would have been motivated to combine the teachings of Walensky et al, Carol et al, Pishas et al and Chang et al to develop a method of treating pediatric Ewing sarcoma in a human subject in need thereof comprising administering to the human subject with pediatric Ewing sarcoma the stapled peptide ATSP-7041 (identical to the ALRN-7041 of instant SEQ ID NO: 5) as a potent and selective dual inhibitor of MDM2 (synonym of HDM2) and MDMX (synonym of HDMX), wherein the method further comprises treating the human subject with antibody therapy, because Carol et al teach that p53 mutations are less prevalent in pediatric cancer; and a larger proportion of pediatric patients may benefit from pharmacological unleashing of the wild-type p53 protein.  Carol et al further teach Ewing sarcoma as one of the pediatric cancers comprising detectable wild-type p53 that forms complex with MDM2; and RG7112 (a selective inhibitor of p53-MDM2 binding that frees p53 from negative control) induces tumor regression in Ewing sarcoma xenograft.  Pishas et al teach approximately 90% of Ewing sarcoma, an aggressive pediatric malignancy, retains a functional wild-type p53, which makes it an ideal candidate for use of p53 activators as a novel systemic therapeutic approach.  Pishas et al further teach treating Ewing sarcoma cells with Nutlin-3a, a small cis-imidazoline molecule antagonist of MDM2 (synonym of HDM2), that disrupts the p53–MDM2 interaction by blocking the p53-binding pocket of MDM2.  Pishas et al also teach MDM4 (synonym of HDMX) is overexpressed in the majority of wild-type p53 Ewing sarcoma cell lines; and Nutlin-3a synergizes with an MDM4 antagonist, therefore, targeted inhibition of both MDM2 and MDM4 may result in a more robust activation of the p53 pathway in the Ewing sarcoma family of tumors (ESFTs).  And Chang et al teach a stapled peptide ATSP-7041 (identical to ALRN-7041 of instant SEQ ID NO: 5) as a highly potent and selective dual inhibitor of MDM2 (synonym of HDM2) and MDMX (synonym of HDMX) that exhibits robust p53-dependent tumor growth suppression in MDM2/MDMX-overexpressing xenograft cancer models, with a high correlation to on-target pharmacodynamic activity, and possesses favorable pharmacokinetic and tissue distribution properties, in comparison to the original p53-derived stapled peptide SAH-p53-8. 
A person of ordinary skilled in the art would have reasonable expectation of success in combining the teachings of Walensky et al, Carol et al, Pishas et al and Chang et al to develop a method of treating pediatric Ewing sarcoma in a human subject in need thereof comprising administering to the human subject with pediatric Ewing sarcoma the stapled peptide ATSP-7041 (identical to the ALRN-7041 of instant SEQ ID NO: 5) as a potent and selective dual inhibitor of MDM2 (synonym of HDM2) and MDMX (synonym of HDMX), wherein the method further comprises treating the human subject with antibody therapy.  

Response to Applicant's Arguments
10.	Applicant argues that (i) one of ordinary skilled in the art would not have been motivated to modify the combined teachings of the cited art to arrive at the claimed invention, (ii) one of ordinary skilled in the art could not have predicted with any reasonable degree the ability of ALRN-7041 to treat pediatric Ewing sarcoma based on its effectiveness against xenograft models of adult cancers of other types as in Chang, and (iii) there would not have been any reasonable expectation of successfully arriving at the claimed invention for the following reasons: 
First, the Office fails to consider the evidence regarding differential pathogenetic and underlying molecular mechanisms for tumor initiation and progression between pediatric and adult sarcomas (e.g., Ewing sarcoma) as described in the Reply filed on 5/26/2021.  And due to the fundamental differences between adult and pediatric Ewing sarcoma, there would not have been any predictability in applying ALRN-7041 to treat pediatric Ewing sarcoma.
Second, the Office fails to consider Carol for all that it teaches, and Carol et al teach there is no predictability in "unleashing" p53 in pediatric cancer. 
11.	Applicant's arguments have been fully considered but have not been found persuasive.  
In response to Applicant's arguments about instant rejection, 
First, the Examiner agrees that none of the cited references individually teaches or suggests the method recited in instant claims 1, 3, 4, 13, 18-20 and 35; and none of the cited references anticipates the method recited in instant claims 1, 3, 4, 13, 18-20 and 35.  However, the Examiner would like to point out that instant claims 1, 3, 4, 13, 18-20 and 35 are rejected under 35 U.S.C. 103 (obviousness type), and the rejection is based on the combined teachings of Walensky et al, Carol et al, Pishas et al and Chang et al; therefore, it is not necessary for each of the cited references to teach all the limitations of instant claims.  
Second, as stated in the previous office action, it is well known in the art that the two p53 suppressors, MDM2 and MDMX, which are highly expressed in tumors, often work together as one complex to inactivate p53 by mediating its ubiquitination and degradation as well as to directly inhibit p53 transcriptional activity in a feedback fashion; and many investigators have now been looking for dual inhibitors of MDM2 and MDMX in order to activate p53 in cancer therapy, as discussed in Shadfan et al (Transl Cancer Res., 2012, 1, pages 88-99, cited and enclosed in the previous office action, see for example, Conclusions), Zhang et al (Chapter 16 Targeting p53-MDM2-MDMX Loop for Cancer Therapy, S.P. Deb and S. Deb (eds.), Mutant p53 and MDM2 in Cancer, Subcellular Biochemistry 85, 2014, pages 281-319, cited and enclosed in the previous office action, see for example, page 283, Figure 16.1) and many others.  Furthermore, using dual inhibitors of MDM2 and MDMX in order to unleash wild-type and/or functional p53 from the inhibitory complex and activate p53 in cancer therapy is well known in the cancer therapy art, as disclosed in Zhang et al (Chapter 16 Targeting p53-MDM2-MDMX Loop for Cancer Therapy, S.P. Deb and S. Deb (eds.), Mutant p53 and MDM2 in Cancer, Subcellular Biochemistry 85, 2014, pages 281-319, cited and enclosed in the previous office action, see for example, pages 285-288, Table 16.1) and many others.  And in the instant case, as stated in Section 9 above, effectively and successfully treating cancer with the dual inhibitor of MDM2 (synonym of HDM2) and MDMX (synonym of HDMX) ATSP-7041 (identical to ALRN-7041 of instant SEQ ID NO: 5) is explicitly taught in the cited Chang et al reference.
Third, with regards to the differences between adult and pediatric cancer as described in the Reply filed on 5/26/2021, these have been addressed in Section 11 of the Non-final office action dated 9/16/2021.  It appears to the Examiner that more detailed explanation is required, which is presented as followings: as explicitly stated in Rahal et al (Am J Cancer Res, 2018, 8, pages 1356-1386, filed with IDS and cited by Applicant in the Reply filed on 5/26/2021), "Adult cancers on average exhibit substantially higher mutational burdens compared with the vast majority of childhood tumors" (see for example, page 1356, Abstract).  Rahal et al further teach that understanding the mutational changes provides opportune windows for more effective and personalized treatments tailored to mutational profiles of each cancer patient, for example, page 1364, left column, Section "Precision medicine of pediatric and adult cancer"; and pages 1364-1366, Section "Personalized therapy".  In view of the teachings of Rahal et al as a whole, one of ordinary skilled in the art would NOT reach the conclusion that pediatric cancer is more difficult to treat than adult cancer.  Furthermore, considering the state of art regarding both targeting the p53-MDM2-MDMX loop for cancer therapy and the understanding of the difference between adult cancer and pediatric cancer as discussed in Rahal et al, Carol et al and Pishas et al, one of ordinary skilled in the art would understand and reasonably expect that in comparison to adult cancer, p53 mutations are less prevalent in pediatric cancer, including pediatric Ewing sarcoma.  And one of ordinary skilled in the art would understand and reasonably expect that the dual inhibitor of MDM2 (synonym of HDM2) and MDMX (synonym of HDMX) ATSP-7041 (identical to ALRN-7041 of instant SEQ ID NO: 5) taught in the cited Chang et al reference would effectively treat pediatric Ewing sarcoma in a human subject in need thereof via unleashing the wild-type p53 from the inhibitory complex.  This is further supported by Applicant's Arguments/Remarks filed on 5/26/2021, as explicitly stated in the evidence presented by Applicant, the cure rate of adult cancer, such as adult leukemia, is significantly lower than that of pediatric cancer (see page 5 in Applicant's Arguments/Remarks filed on 5/26/2021).
Fourth, with regards to Applicant's arguments about the cited Carol et al reference, in particular serdemetan in Carol et al, the Examiner would like to bring Applicant's attention to page 638, the paragraph bridging the left column and right column in Carol et al.  In view of the teachings of this paragraph, one of ordinary skilled in the art would understand and reasonably expect that although serdemetan is developed as an inhibitor of MDM2, in comparison to RG7112 (a selective inhibitor of p53-MDM2 binding that unleashes p53 from the inhibitory complex), serdemetan exhibits an alternative molecular mechanism of action and/or targets that is MDM2-independent.  Therefore, considering the state of art regarding targeting the p53-MDM2-MDMX loop for cancer therapy and in view of the teachings of Carol et al as a whole, one of ordinary skilled in the art would NOT understand that Carol et al teach there is no predictability in "unleashing" p53 in pediatric cancer.
Taken all these together, in the instant case, considering the state of art regarding targeting the p53-MDM2-MDMX loop for cancer therapy and in view of the combined teachings of the cited prior art references as set forth in Section 9 above, one of ordinary skilled in the art would have been motivated to develop a method of treating pediatric Ewing sarcoma in a human subject in need thereof comprising administering to the human subject with pediatric Ewing sarcoma the stapled peptide ATSP-7041 (identical to the ALRN-7041 of instant SEQ ID NO: 5) as a potent and selective dual inhibitor of MDM2 (synonym of HDM2) and MDMX (synonym of HDMX), wherein the method further comprises treating the human subject with antibody therapy.  And, a person of ordinary skilled in the art would have reasonable expectation of success in developing a method of treating pediatric Ewing sarcoma in a human subject in need thereof comprising administering to the human subject with pediatric Ewing sarcoma the stapled peptide ATSP-7041 (identical to the ALRN-7041 of instant SEQ ID NO: 5) as a potent and selective dual inhibitor of MDM2 (synonym of HDM2) and MDMX (synonym of HDMX), wherein the method further comprises treating the human subject with antibody therapy.  In addition, with regards to the expectation of success, the MPEP states: "Absolute predictability is not a necessary prerequisite to a case of obviousness. Rather, a degree of predictability that one of ordinary skill would have found to be reasonable is sufficient. The Federal Circuit concluded that "[g]ood science and useful contributions do not necessarily result in patentability." Id. at 1364, 83 USPQ2d at 1304." (see MPEP § 2145). 
Therefore, the rejection is deemed proper and is maintained.
The Shadfan et al and Zhang et al references are cited only for the purpose of rebutting Applicant's arguments, therefore, they are not cited as prior art references.

Obviousness Double Patenting 
12.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
13.	(Revised due to Applicant's amendment to the claim of co-pending application No. 17/260824) Claims 1, 3, 4, 13, 18-20 and 35 remain rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application No. 17/260824 in view of Walensky et al (US 2014/0018302 A1, filed with IDS), Carol et al (Pediatr Blood Cancer, 2013, 60, pages 633-641, filed with IDS), Pishas et al (Clin Cancer Res, 2011, 17, pages 494-504, cited and enclosed in the previous office actions) and Chang et al (PNAS, 2013, pages E3445-E3454, filed with IDS).
Although the conflicting claims are not identical, they are not patentably distinct from each other because if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3, 4, 13, 18-20 and 35, one would necessarily achieve the claimed invention of claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application No. 17/260824 in view of Walensky et al, Carol et al, Pishas et al and Chang et al, and vice versa. 
14.	Instant claims 1, 3, 4, 13, 18-20 and 35 are drawn to a method of treating a pediatric cancer in a human subject in need thereof, the method comprising administering to the human subject with the pediatric cancer one or more internally cross-linked (ICL) p53 transactivation domain-based inhibitor peptides (PTAIBs), the pediatric cancer comprising: (a) detectable wild-type p53; or (b) detectable functional p53, and wherein the one or more ICL PTAIB comprises: (i) Ac-LTFX1EYWAQX2X3S AA-NH2 (SEQ ID NO: 5), wherein X1 is any amino acid with all-hydrocarbon staple to X3, X2 is any leucine mimetic derived amino acid, and X3 is any amino acid with all-hydrocarbon staple to X1, or (ii) Ac-LTFX1AYWAQLX2AAAAAX3-NH2 (SEQ ID NO: 4), wherein X1 is any amino acid available for crosslinking with X2, X2 is any amino acid available for crosslinking with X1, and X3 is D-alanine. 
15.	Claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application No. 17/260824 are drawing to a method of treating a subject afflicted with Ewing sarcoma, wherein cancer cells of the Ewing sarcoma encode intact tumor protein 53 (TP53), comprising administering to the subject at least one agent that inhibits the copy number, amount, and/or activity of at least one biomarker listed in Table 1, thereby treating the subject afflicted with Ewing sarcoma; a method of inhibiting hyperproliferative growth of a Ewing sarcoma cancer cell(s) that encode intact tumor protein 53 (TP53), the method comprising contacting the Ewing sarcoma cancer cell(s) with at least one agent that inhibits the copy number, amount, and/or activity of at least one biomarker listed in Table 1, thereby inhibiting hyperproliferative growth of the Ewing sarcoma cancer cell(s), optionally wherein the step of contacting occurs in vivo, ex vivo, or in vitro; a method of determining whether a subject afflicted with Ewing sarcoma or at risk for developing Ewing sarcoma would benefit from therapy with at least one agent that inhibits the copy number, amount, and/or activity of at least one biomarker listed in Table 1, the method comprising: a) obtaining a biological sample from the subject; b) determining the copy number, amount, and/or activity of at least one biomarker listed in Tables 1-2 in the subject's Ewing sarcoma cancer cells; c) determining the copy number, amount, and/or activity of the at least one biomarker in a control; and d) comparing the copy number, amount, and/or activity of the at least one biomarker detected in steps b) and c), wherein the presence of or an increase in the copy number, amount, and/or activity of the at least one biomarker in the subject sample relative to the control copy number, amount, and/or activity of the at least one biomarker indicates that the subject afflicted with Ewing sarcoma or at risk for developing Ewing sarcoma would benefit from therapy with the at least one agent that inhibits the copy number, amount, and/or activity of the at least one biomarker listed in Tables 1-2, and wherein the absence of or a decrease in the copy number, amount, and/or activity of the at least one biomarker in the subject sample relative to the control copy number, amount, and/or activity of the at least one biomarker indicates that the subject afflicted with Ewing sarcoma or at risk for developing Ewing sarcoma would not benefit from therapy with the at least one agent that inhibits the copy number, amount, and/or activity of the at least one biomarker listed in Tables 1-2; a method of assessing the efficacy of an agent for treating Ewing sarcoma in a subject, wherein cancer cells of the Ewing sarcoma encode intact tumor protein 53 (TP53), comprising: a) detecting in a first subject sample and maintained in the presence of the agent the copy number, amount, or activity of at least one biomarker listed in Table 1; b) detecting the copy number, amount, and/or activity of the at least one biomarker listed in Table 1 in a second subject sample and maintained in the absence of the test compound; and c) comparing the copy number, amount, and/or activity of the at least one biomarker listed in Table 1 from steps a) and b), wherein the presence or an increased copy number, amount, and/or activity of the at least one biomarker listed in Table 1 in the first subject sample relative to the second subject sample, indicates that the agent treats the Ewing sarcoma in the subject; a method of monitoring the progression of Ewing sarcoma in a subject, wherein cancer cells of the Ewing sarcoma encode intact tumor protein 53 (TP53), comprising: a) detecting in a subject sample at a first point in time the copy number, amount, and/or activity of at least one biomarker listed in Table 1; b) repeating step a) during at least one subsequent point in time after administration of a therapeutic agent; and c) comparing the copy number, amount, and/or activity detected in steps a) and b), wherein an increased copy number, amount, and/or activity of the at least one biomarker listed in Table 1 in the first subject sample relative to at least one subsequent subject sample, indicates that the agent treats the Ewing sarcoma in the subject; and a cell-based method for identifying an agent which inhibits a Ewing sarcoma cancer cell(s), wherein the cancer cell(s) encode intact tumor protein 53 (TP53), comprising: a) contacting the Ewing sarcoma cancer cell(s) expressing at least one biomarker listed in Table 1 with a test agent; and b) determining the effect of the test agent on the copy number, level of expression, or level of activity of the at least one biomarker listed in Table 1 to thereby identify an agent that inhibits the Ewing sarcoma cancer cell(s).
According to the specification of co-pending application No. 17/260824, the biomarkers listed in Table 1 of co-pending application No. 17/260824 include both human MDM2 and human MDM4 (synonym of HDMX) (see for example page 3, the 1st paragraph in the specification of co-pending application No. 17/260824).
16.	The difference between the methods recited in claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application No. 17/260824 and the method recited in instant claims 1, 3, 4, 13, 18-20 and 35 is that the methods recited in claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application No. 17/260824 do not explicitly teach the Ewing sarcoma is pediatric Ewing sarcoma; and the agent is one or more ICL PTAIB recited in instant claims.
However, in view of the combined teachings of Walensky et al, Carol et al, Pishas et al and Chang et al as set forth in Section 9 above, it would have been obvious to one of ordinary skilled in the art to modify the methods recited in claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application No. 17/260824 and develop the method recited in instant claims 1, 3, 4, 13, 18-20 and 35.
Therefore, if one of ordinary skill in the art practiced the claimed invention of instant claims 1, 3, 4, 13, 18-20 and 35, one would necessarily achieve the claimed invention of claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of co-pending application No. 17/260824 in view of Walensky et al, Carol et al, Pishas et al and Chang et al, and vice versa.

Response to Applicant's Arguments
17.	Applicant argues that “As described above, adult and pediatric Ewing sarcomas are different diseases. Thus, claims 1, 3, 4, 13, 18-20 and 35 are patentably distinct from claims 1, 2, 5, 6, 8, 11-14, 19-23, 26-28 and 32-35 of the '824 Application.”
18.	Applicant’s arguments have been fully considered but have not been found persuasive.  
	Applicant's arguments about the difference between adult and pediatric Ewing sarcomas have been addressed in Section 11 above.  Therefore, the rejection is deemed proper.  And until a proper terminal disclaimer is filed and approved by the Office, the double patenting rejection is maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534.  The examiner can normally be reached on Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/LI N KOMATSU/Primary Examiner, Art Unit 1658